Milligan, J.,
delivered the opinion of the court :•
This is an action brought under the act of the 12th of March, 1863, to recover the proceeds of the sales of two bales of cotton alleged to have been captured in the city of Charleston by the United States forces, and shipped to New York and there sold, and the proceeds paid into the treasury.
The action cannot be maintained. There is literally no proof of the claimant’s loyalty in the records, without which, under the plain provisions of the statute, he has no standing in this court.
One witness states that he lived in the same house with the plaintiff in 1864, and heard him often talk about the war, but he never said much 'for the one side or for the other. Another witness swears, “ he talked with him during the war,” and heard him say, “ the sooner the war was over the better,” but he said little or nothing of his own position.
There is no other endorser, if indeed this can be called testimony, which even tends to establish the loyalty of the claimant; and under the statute and settled rulings of this court the action in such a case cannot be maintained.
The petition is therefore dismissed.